United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, HUNTINGTOWN
POST OFFICE, Huntingtown, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0181
Issued: July 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 5, 2018 appellant filed a timely appeal from a September 26, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 26, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective September 26, 2018, as she no longer had residuals
or disability causally related to the accepted December 2, 2016 employment injury.
FACTUAL HISTORY
On December 2, 2016 appellant, then a 32-year-old rural carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on that date she injured her right shoulder, ribs, and back
when her postal vehicle was struck from the rear in a motor vehicle accident while in the
performance of duty. She stopped work on December 2, 2016. On March 2, 2017 OWCP
accepted appellant’s claim for right rotator cuff strain, cervical spine sprain, and contusion of the
right front wall of the thorax.
On March 10, 2017 appellant filed a claim for wage-loss compensation (Form CA-7)
beginning January 17, 2017. On April 25, 2017 OWCP authorized wage-loss compensation.
Appellant returned to full-time modified work three days per week on August 14, 2017.
On June 14, 2017 Dr. Nirmaladevi Jayanthan, a Board-certified internist, diagnosed right
rotator cuff injury and cervical spine sprain. She repeated her diagnosis of cervical sprain on
October 19, 2017.
On October 19, 2017 OWCP referred appellant, a statement of accepted facts (SOAF), and
a list of questions to Dr. Willie Thompson, a Board-certified orthopedic surgeon, for a second
opinion evaluation.
In a note date November 9, 2017, Dr. Jayanthan diagnosed cervical and lumbar sprains.
On November 16, 2017 in his second opinion report, Dr. Thompson noted appellant’s
history of a work-related motor vehicle accident on December 2, 2016. He found mild tenderness
of the lower ribs of the right chest wall. Dr. Thompson also reported no curvature of the thoracic
spine. He diagnosed contusion to the right thorax and chest wall and thoracic sprain.
Dr. Thompson found that appellant did not require any additional medical treatment and that she
could return to full duty without restrictions.
On January 11, 2018 Dr. Jayanthan opined that appellant could work full time, 40 hours a
week, with restrictions. In her January 11, 2018 note, she diagnosed sprains of the cervical and
thoracic areas of the spine. On February 15, 2018 Dr. Jayanthan released appellant to return to
full-duty work with no restrictions. She examined appellant on March 8, 2018 and noted that
appellant worked 12 hours and diagnosed cervical and lumbar sprains. Dr. Jayanthan
recommended that appellant stop work and obtain a different position. In a March 30, 2018 duty
status report, (Form CA-17) she found that appellant was totally disabled due to her cervical strain.
On February 5, 2018 appellant filed claims for wage-loss compensation (Form CA-7)
beginning on January 8, 2018. OWCP authorized compensation from January 9 through
February 8, 2018.

2

In a March 30, 2018 note, Dr. Jayanthan opined that appellant could perform light-duty
work. She diagnosed cervical and lumbar sprains as well as a right rotator cuff injury. On April 20,
2018 Dr. Jayanthan again diagnosed cervical and lumbar sprains.
On May 2, 2018 OWCP referred appellant, a SOAF, and a list of questions, for an impartial
medical examination (IME) with Dr. Mohammed Zamani, a Board-certified orthopedic surgeon,
to resolve the conflict of medical opinion evidence between Drs. Jayanthan and Thompson
regarding appellant’s medical residuals and disability from work.
On May 11, 2018 Dr. Jayanthan released appellant to perform light-duty work. She
diagnosed cervical sprain, rotator cuff strain, and contusion of the right front wall of the thorax.
In a narrative report dated May 30, 2018, Dr. Jayanthan noted that appellant’s initial
diagnoses following her December 2, 2016 employment injury were right rotator cuff syndrome,
strain of the cervical spine, and contusion of the right side of the thorax. She noted that she released
appellant to full-time work on January 11, 2018, but that the employing establishment did not
provide work within appellant’s restrictions until February 12, 2018. On March 8, 2018 appellant
reported increased pain, muscle spasms, and tightness. She found that she was unable to meet her
regular workload. Dr. Jayanthan also referred appellant for a psychotherapist due to work-related
stress. She released appellant to light duty on May 11, 2018 with no pushing, pulling, or lifting
over 10 pounds. On May 31, 2018 Dr. Jayanthan indicated that appellant could perform light duty
to avoid pain precipitated by repetitive work. She also noted that appellant should continue
physical therapy.
In a report dated May 29, 2018, Dr. Zamani, the IME noted appellant’s history of injury on
December 2, 2016 and reviewed the SOAF. He performed a physical examination and found full
range of motion (ROM) in the neck, with no tenderness on palpation on the dorsum of the neck
and trapezius. Dr. Zamani reported that appellant was hesitant to move her right shoulder, but
with distraction was capable of moving her shoulder freely. He found no sign of rotator cuff tear
or instability. Dr. Zamani found no spasm in the spine. He noted rather serious symptom
magnification. Dr. Zamani determined that appellant had no objective physical findings, that she
had fully recovered from the December 2, 2016 employment injury, and that she could return to
full-duty work with no restrictions. He noted that she had a preexisting psychological condition
which was unrelated to the employment injury. Dr. Zamani provided restrictions indicating that
appellant could reach, reach above the shoulder, and twist for four hours and could not climb.
On June 22, 2018 Dr. Jayanthan indicated that appellant could perform light-duty work
avoiding repetitive activities.
On July 3, 2018 OWCP requested a supplemental report from Dr. Zamani specifically
addressing appellant’s work restrictions.
On July 17 and August 6, 2018 Dr. Jayanthan examined appellant due to discomfort in her
right shoulder and upper back. She reported that appellant was not working. Dr. Jayanthan
diagnosed cervical and lumbar sprains as well as right rotator cuff injury.
On June 15, 2018 Dr. Zamani completed a supplemental report. He concluded that
appellant required no further treatment and was capable of performing unrestricted full-duty work.
3

On August 20, 2018 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits based on Dr. Zamani’s reports. It afforded her 30 days to respond in writing, if
she disagreed with the proposed termination.
In a letter dated September 21, 2018, appellant disagreed with the proposed termination.
She alleged that Dr. Zamani’s reports were inconsistent, that he improperly addressed her
medications, and that he improperly disagreed with Dr. Jayanthan’s treatments.
By decision dated September 26, 2018, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective that date. It found that Dr. Zamani’s May 29 and
June 15, 2018 reports were entitled to the special weight of the medical evidence and established
that she had no continuing employment-related disability or medical residuals due to her accepted
December 2, 2016 employment injury.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.3 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.8 The implementing regulations provides that, if
a conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a

3

B.E., Docket No. 18-0849 (issued January 7, 2019); A.G., Docket No. 18-0749 (issued November 7, 2018); C.S.,
Docket No. 18-0952 (issued October 23, 2018); see S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005).
4

B.E., id.; I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

B.E., id.; J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

B.E., id.; T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

B.E., id.; Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

8

5 U.S.C. § 8123(a).

4

physician who is qualified in the appropriate specialty and who has no prior connection with the
case.9
In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an IME for the purpose of resolving the conflict, the opinion
of such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.10
ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective September 26, 2018, as she no longer had residuals
or disability causally related to the accepted employment injury.
OWCP properly determined that a conflict in medical opinion arose between
Dr. Jayanthan, appellant’s attending physician, and Dr. Thompson, an OWCP referral physician,
regarding appellant’s current condition and the extent of her disability due to her accepted
employment injury. It referred her to Dr. Zamani, a Board-certified orthopedic surgeon, for an
IME.
Where there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11 The Board finds that the opinion of Dr. Zamani is
well rationalized and based on a proper factual and medical history. Dr. Zamani accurately
summarized the relevant medical evidence, provided detailed findings on examination, and
reached conclusions about appellant’s conditions which comported with his findings. In a report
dated May 29, 2018, he noted his review of the medical evidence of record and findings on
examination. Dr. Zamani opined that appellant had full medical recovery and could return to her
employment without restrictions. In his June 15, 2018 supplemental report, he reiterated that she
required no further treatment and was capable of performing unrestricted full-duty work. As his
reports are detailed, well rationalized, and based on a proper factual background, Dr. Zamani’s
opinion is entitled to the special weight accorded an IME.12
In a letter dated September 21, 2018, appellant disagreed with the proposed termination.
She alleged that Dr. Zamani’s reports were inconsistent, that he improperly addressed her
medications, and that he improperly disagreed with Dr. Jayanthan’s treatments. Appellant’s own

9

20 C.F.R. § 10.321.

10

B.E., supra note 3; A.G., supra note 3; C.S., supra note 3; R.C., 58 ECAB 238 (2006); David W. Pickett, 54
ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).
11

B.E., id.; C.S., id.; J.M., 58 ECAB 478 (2007).

12

B.E., id.; J.M., id.; Kathryn E. Demarsh, supra note 6.

5

lay opinion is not relevant to the medical issue in this case, which can only be resolved through
the submission of probative medical evidence from a physician.13
The remaining evidence submitted prior to OWCP’s termination of appellant’s wage-loss
compensation and medical benefits is insufficient to overcome the special weight afforded to
Dr. Zamani as the IME. The Board, therefore, finds that OWCP properly terminated appellant’s
wage-loss compensation and medical benefits effective September 26, 2018.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective September 26, 2018, as she no longer had residuals
or disability causally related to the accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the September 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

See G.C., Docket No. 18-0506 (issued August 15, 2018).

6

